DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
full capacity of the first tray” in claim 5 is a relative term which renders the claim indefinite.  The term “full capacity of the first tray” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claim in light of the disclosure how thick a bundle would need to be to be at the full capacity of the first tray.
The claim will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa (US 2008/0265484 A1).
Regarding claim 1, Fukasawa discloses a medium discharging apparatus comprising: a first tray 29 in which a medium is received and placed; a second tray 21 in which the medium discharged from the first tray is received; a discharging roller 30b that discharges the medium from the first tray toward the second tray; and a first curl suppressing member 32 
Regarding claim 5, Fukasawa discloses the medium discharging apparatus according to claim 1, wherein the first curl suppressing member 32 is disposed at a position where the first curl suppressing member does not come into contact with the rear end region of the medium while a bundle of media is placed on the first tray 29 at full capacity of the first tray in a state where the medium is not curled, and where the first curl suppressing member contacts the rear end region of the medium in a state where the medium is curled.
Regarding claim 6, Fukasawa discloses the medium discharging apparatus according to claim 1, wherein the first curl suppressing member 32 includes an opposing surface (see Fig. 5, shown below) that faces the medium, and moves while maintaining an attitude in which the opposing surface is parallel to the medium.

    PNG
    media_image1.png
    751
    650
    media_image1.png
    Greyscale

Regarding claim 8, Fukasawa discloses a medium processing apparatus comprising: the medium discharging apparatus according to claim 1; and a processor (ST1) that performs predetermined processing on the medium placed on the first tray 29.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa in view of Sekigawa (US 2015/0001784 A1).
Regarding claim 2, Fukasawa discloses the medium discharging apparatus according to claim 1. Fukasawa lacks the disclosure of a second curl suppressing member configured to switch between an advanced state of being advanced above the rear end region of the medium discharged to the second tray and a retracted state of being retracted from above the rear end region. Sekigawa teaches a curl suppressing member 115 configured to switch between an advanced state of being advanced above the rear end 
Regarding claim 3, the device of Fukasawa as modified by Sekigawa comprises the medium discharging apparatus according to claim 2, wherein the second curl suppressing member (Sekigawa, 115) is configured to be in contact with the medium and hold down the rear end region.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa in view of Sekigawa and Nakano (US 9,988,231 B2).
Regarding claim 4, the device of Fukasawa as modified by Sekigawa comprises the medium discharging apparatus according to claim 2, wherein the discharging roller is formed as a roller pair that nips and feeds the medium. See Fukasawa, Fig. 3. The device of Fukasawa as modified by Sekigawa lacks the discharging roller being disposed symmetrically about a center in a width direction intersecting the discharge direction of the medium. Nakano teaches the use of a discharging roller 39 being disposed symmetrically about a center in a width direction intersecting the discharge direction of the medium, in order to discharge sheets through a sheet discharge port. See Nakano, col. 5, lines 38 – 43, and Fig. 15. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the discharging roller disposed symmetrically about a center in a width direction intersecting the discharge direction of the .
Allowable Subject Matter
Claim 7 is allowed.
Response to Arguments
Applicant's arguments filed 15 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Fukusawa does not anticipate claim 1 because the member 32 of Fukusawa is stationary relative to the tray 29 in the discharging direction. Remarks, p. 7-9. The Examiner respectfully disagrees. Fukusawa discloses that the member 32 moves in the delivery direction. See e.g., Fukusawa, par. 116, and Fig. 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a 






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653